Citation Nr: 1334533	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

The case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1987 decision, the Board denied service connection for a back disability, to include degenerative joint disease (DJD) of the thoracic spine.  The decision is final as reconsideration has not been ordered. 

2.  Evidence received since the March 1987 Board decision with respect to a back disability is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the March 1987 Board decision, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The March 1987 Board decision denying the Veteran's claim of service connection for a back disability is final.  38 U.S.C. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  The criteria for reopening the claim of service connection for a back disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The Board notes that the claims file does not appear to contain complete treatment records from VA facilities.  For instance, the June 2010 and September 2011 treatment records submitted by the Veteran both appear to be only one page of multi-page records.  If the outstanding VA treatment records could be determinative of the Veteran's claim, a remand would be in order.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Because the Board is granting the Veteran's request to reopen his claim and is remanding for further development of the record, any error that was committed as to implementation of the VCAA's duty to notify and assist provisions was harmless in its application to adjudication of this matter, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II.  Procedural Background

In November 1983, the Veteran filed a claim seeking entitlement to service connection for a back disability, to include DJD of the thoracic spine.  The RO denied the claim in April 1985 and, upon reconsideration, in June of 1985.  The denial was appealed to the Board which, in November 1985, remanded the claim for a VA examination.  Thereafter, the RO again denied the claim in a rating decision in February of 1986.  The Veteran continued to appeal the denial to the Board.  In March 1987, the Board denied the claim.  The Veteran has not asked for reconsideration, nor has such been ordered.  Therefore, the decision is final.  38 U.S.C. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2012).

III.  Merits:   Reopening the Claim

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, such as by triggering the Secretary's duty to assist.  Id. at 118; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Shade, 24 Vet. App. at 119-20.  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Board finds that new and material evidence has been received and that the criteria to reopen the claim have been met.  

The claim was previously denied because "a showing of continuity of back symptomatology after service was not adequately supported by medical evidence" and because the evidence of record failed to establish a causal nexus between the Veteran's back disability and his active duty service.  See Board decision dated March 1987.  The Veteran, in connection with his December 2008 request to reopen his prior claim for service connection for a back disability, has proffered additional medical records containing updated diagnosis of and verification of continued treatment for his underlying back conditions, including degenerative disc disease (DDD), DJD, and scoliosis, as well as lay assertions of a continuity of symptomatology from active duty service to the present.  See, e.g., December 2008 treatment records from the Memphis VAMC ("chronic back pain with DJD & DDD"); June 2010 VA Progress Notes ("C/O chronic back pain from 1974 had first X- ray in 1982 per pt showed DJD").

The evidence submitted by the Veteran has not been previously submitted to agency decision makers and, therefore, is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  Also, the evidence shows, when presumed to be credible, that the Veteran has experienced continuous symptoms of DJD which symptoms he first experienced during active service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, specifically the continuity of symptomatology related to DJD in the thoracolumbar spine.  See Shade, 24 Vet. App. at 122-23; Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("chronic" diseases may be service-connected via continuity of symptomatology); 38 C.F.R. §§ 3.303(b) (setting forth alternative criteria for service connection for "chronic" diseases); 3.309(a) ("chronic" diseases include arthritis/DJD).  As discussed in the remand section below, the totality of the evidence does not permit a decision on the merits, but the newly submitted evidence together with the evidence already of record does trigger the duty to provide a VA examination.  See Shade, 24 Vet. App. at 123.  For these reasons, the Board finds the newly submitted evidence material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The Board grants the Veteran's request to reopen his claim for entitlement to service connection for a back disability.


ORDER

New and material evidence having been received, the claim of service connection for a back disability is reopened.


REMAND

The Veteran seeks service connection for a back disability.  The Board has reopened the Veteran's claim.  However, additional development is required prior to a decision on the merits.

Initially, other than records submitted by the Veteran, including December 2008 VA progress notes, a single page from June 2010 VA treatment records, and a single page from September 2011 treatment records, VA treatment records have not been obtained in relation to the Veteran's claims of service connection.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  A remand is necessary to allow outstanding VA treatment records to be obtained and associated with the claims file.

Moreover, the Veteran should be provided with a medical examination upon remand.

The current evidence shows diagnosis of DJD of L2-S1, T4-5, T7-8, and T10-11.  Also, the Veteran has asserted that he first injured his back in service and has had a continuity of symptomatology since that time.  See, e.g., Memphis VAMC Progress Notes dated June 2010 ("C/O chronic back pain from 1974").  The service treatment records establish multiple complaints of back pain.  The Veteran's assertions that he has experienced the same symptoms continuously since service provide an "indication" that his current back disability "may be associated" with an in-service event.  Accordingly, the Veteran should be provided a VA examination to determine whether his current back disability is etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records for this Veteran including any records generated by the Memphis VAMC from 2000 to the present.  

Documentation of efforts to obtain these records must be associated with claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of the Veteran's current back disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current back disability is etiologically related to his active military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


